UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1161


CHUKWUMA E. AZUBUKO,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:12-cv-00147-MSD-DEM)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chukwuma E. Azubuko, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Chukwuma E. Azubuko appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motions.           We have reviewed the

record and find no reversible error.           Accordingly, although we

grant Azubuko leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court.                 Azubuko v. United

States, No. 4:12-cv-00147-MSD-DEM (E.D. Va. Nov. 21, 2012).                 We

deny Azubuko’s pending motions for joinder and reinstatement.

We   dispense   with   oral   argument   because    the    facts   and   legal

contentions     are   adequately   presented   in   the    materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2